United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 Commission File No: 000-53263 CHINA LITHIUM TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) NEVADA 41-1559888 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID No) 15 West 39th Street Suite 14C, New York, NY 10018 (Address of principal executive office) (Zip Code) Registrant's telephone number: 212-391-2688 Former name, former address and former fiscal year, (if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of common stock, $0.001 par value per share, outstanding as of February 21, 2012 was 16,659,811. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements 1 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3: Quantitative and Qualitative Disclosures About Market Risk 35 Item 4: Controls and Procedures 35 PART II - OTHER INFORMATION Item 1: Legal Proceedings 36 Item 1A: Risk Factors 36 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3: Defaults Upon Senior Securities 36 Item 4: Removed and Reserved 36 Item 5: Other Information 36 Item 6: Exhibits 36 CHINA LITHIUM TECHNOLOGIES, INC FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2011 (UNAUDITED) PAGE CONSOLIDATED FINANCIAL STATEMENTS: CONSOLIDATED BALANCE SHEETS 2 & 3 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 & 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 - 28 1 CHINA LITHIUM TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS ASSETS December 31, 2011 June 30, 2011 (Unaudited) Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable Other Accounts Receivable Advance to Suppliers Inventories Prepaid Expenses Total Current Assets Property, Plant and Equipment, net Patent and Other Intangibles, net Total Fixed Assets-net Total Assets $ $ " Continued on next page" "The accompanying notes are an integral part of these financial statements" 2 CHINA LITHIUM TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2011 June 30, 2011 (Unaudited) Current Liabilities: Accounts Payable Advance from Customers Payroll Payable Taxes Payable Other Accounts Payable Accrued Expenses Loans from Shareholders Short-term Loans Warranty Accrual Total Current Liabilities Total Liabilities Stockholders' Equity: Preferred Stock, par value $0.001, 20,000,000 shares authorized; 0 share issued and outstanding as of December 31 and June 30, 2011 - - Common Stock, par value $0.001, 780,000,000 shares authorized; 16,659,811 and 21,659,811 shares issued and outstanding, including 1,050,000 unvested restricted stock award, as of December 31 and June 30, 2011, respectively Additional Paid in Capital Reserved Funds Retained Earnings Accumulated Other Comprehensive Income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ "The accompanying notes are an integral part of these financial statements" 3 CHINA LITHIUM TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended December 31, For the Six Months Ended December 31, (Restated) (Restated) Revenues $ Cost of Goods Sold Gross Profit Operating Expenses: Manufacturing Expenses R & D Expenses Sales Expenses General and Administrative Expenses Total Operating Expenses Income from Operations Other Income (Expenses): Interest Income (Expense), net Other Income (Expense) - 62 Total Other Income (Expenses) Income before Income Taxes Provision for Income Taxes Net Income Other Comprehensive Income: Unrealized Gain (Loss) on Foreign Currency Translation Comprehensive Income $ Earnings Per Common Share: Basic $ Diluted $ Weighted Average Common Share: Basic Diluted "The accompanying notes are an integral part of these financial statements" 4 CHINA LITHIUM TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Accumulated Preferred Stock Common Stock Additional Other Total Paid in Comprehensive Retained Reserved Comprehensive Stockholders' Shares Amount Shares Amount Capital Income Earnings Funds A Income Equity Balance - June 30, 2009 (Restated) - $
